DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bambenek et al. (US 2014/0136021).
Bambenek et al. discloses a locking system for a vehicle comprising a movable component (15) of the vehicle (1), a lock (25) operatively coupled to the movable component (15), an actuator assembly (85), and an input device (126), as shown in Figures 1, 2, 9, and 10.  The actuator assembly (85) includes a housing (116,118) coupled to the vehicle body, an actuator (98) supported by the housing (116,118) and a linkage mechanism (40A,40B,88) connecting the actuator (98) to the lock (25), as shown in Figures 8 and 9 and disclosed in paragraphs [0033-0039].  The input device (126) is supported by the housing (116,118) and activation of the input device (126) causes the actuator to change a state of the lock (25), as disclosed in paragraph [0037].  In reference to claim 11, the movable component (15) includes a gate (15), as shown in Figure 1.  In reference to claim 12, the system includes a second lock (25) operatively coupled to the gate (15) that is coupled to and controlled by the input device (126) by the linkage mechanism (40A,40B,88), as shown in Figures 2 and 9.  In reference to claim 13, the input device (126) includes a switch (126) positioned exterior relative to the vehicle, as shown in Figure 10 and disclosed [0033].  In reference to claim 14, a switching device (126) is interposed between the actuator (98) and a power source of the vehicle, as disclosed in paragraph [0035].  The switching device (126) provide electrical power to the actuator (98) when the switching device (126) receives an electrical current from a controller (128) communicatively coupled to the input device, as shown in Figure 10.  In reference to claim 15, the input device (126) is positioned on an exterior portion (116) of the housing (116,118), as shown in Figure 10.  In reference to claim 16, the actuator assembly inherently includes a fastening mechanism coupling the input device (126) to the exterior portion of the housing since the input device must remain in place.  In reference to claim 17, the actuator assembly inherently includes a fastening mechanism to couple the housing to a vehicle body since the tailgate is part of the vehicle body, as shown in Figure 1.  In reference to claim 18, the method is disclosed.  In reference to claim 19, a joint is formed via portion of the housing (116,118), a portion of the input device (126), and at least one inherent fastener.  In reference to claim 20, a joint is formed via a portion of the housing (116,118), a portion of the vehicle body, and at least one inherent fastener.
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        July 14, 2022